Citation Nr: 1047921	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-19 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1970.  He died in January 1997.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the above claim.

In August 2010, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA has a duty to assist a claimant in obtaining identified 
records relevant to the claim.  38 U.S.C.A. § 5103A.  During the 
August 2010 hearing, the appellant stated that the Veteran had 
received relevant post-service private treatment from Dr. 
"M.L." shortly after separation from service.  August 2010 
hearing transcript at 7.  The record does not contain treatment 
records from this physician and no previous attempt to obtain 
them by VA has been made.  Therefore, a remand is necessary so 
that VA can make the required efforts to obtain any such 
available records.  

In addition, following a careful review of the record, the Board 
finds that a VA opinion in necessary in this case.  The Veteran 
served in Vietnam from November 1969 to October 1970, and is 
therefore presumed to have been exposed to Agent Orange.  38 
U.S.C. § 1116(f) (2002); 38 C.F.R. § 3.313a (2010).  

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, some 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  All chronic B-cell leukemias (including but not 
limited to, hairy cell leukemia and chronic lymphocytic leukemia) 
are subject to this presumption of service connection based on 
exposure to an herbicide agent.  38 C.F.R. § 3.309(e) (2010 and 
75 Fed. Reg. 53216 (August 31, 2010).  

Treatment records from Kliza Coffee Memorial Hospital, dated in 
May 1996, includes findings that the Veteran had long-standing 
chronic lymphocytic leukemia.  Under and IMPRESSION section of 
the document is listed chronic myelogenous leukemia.  The death 
certificate lists the immediate cause of the Veteran's death as 
subdural hematoma due to the underlying causes of chronic 
myelogenous leukemia and chronic renal failure.  

The Board may not decide an appeal based on its own 
unsubstantiated medical opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Here, the May 1996 records include a 
finding of chronic lymphocytic leukemia while the death 
certificate lists chronic myelogenous leukemia.  The Board 
requires a medical opinion to answer the question as to whether 
the cause of the Veteran's death was a B-cell leukemia.  

Additionally, the absence of a disease from a list of diseases 
for which service-connection is presumed does not mean that a 
claim based on such disease cannot be granted.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, if the examiner 
determines that the cause of the Veteran's death was not a B-cell 
leukemia, the examiner must provide an opinion as to whether it 
is at least as likely as not that the cause of the Veteran's 
death was due to service, including due to exposure to Agent 
Orange.  

In this case, the Board finds that the opinion should be provided 
by an oncologist as the requested medical opinion requires 
specialized knowledge in the area of cancer, specifically 
leukemia.  Such an opinion is necessary for a determination on 
the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Make the appropriate arrangements, 
including a release from appellant, to 
obtain the Veteran's private treatment 
records from Dr. "M.L." (the physician's 
full name was provided by the appellant 
during the August 2010 hearing and can be 
found on page 7 of the transcript).  All 
efforts to obtain these records should be 
fully documented and a negative response 
must be provided if records are not 
available.

2.  After completion of the above 
development, make arrangements to obtain a 
medical opinion by an oncologist.  The 
claims folder, to include a copy of this 
remand and any additional evidence secured, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  The examiner must 
annotate his or her report as to whether the 
claims file was reviewed and the examination 
report must indicate whether the examiner is 
an oncologist.  

Based upon a review of the claims folder, 
the examiner is asked to provide an opinion 
as to the following:  

(a)  Whether it is as likely as not (a 50 
percent or greater probability) that the 
cause of the Veteran's death was a B-cell 
leukemia (listed in VA regulations as 
including, but not limited to, hairy-cell 
leukemia and chronic lymphocytic leukemia).  
In particular the examiner's explanation 
must include an explanation as to the 
diagnosis listed on the January 1997 death 
certificate (Chronic Myelogenous Leukemia) 
and the disease listed in the May 1996 Kliza 
Coffee Memorial Hospital consultation (which 
lists, under FINDINGS, that the Veteran had 
long standing chronic lymphocytic leukemia, 
but also lists, under IMPRESSION, that he 
had Chronic meylocytic leukemia).  

Whatever conclusion the examiner reaches, he 
or she must explain such conclusion in 
detail.  

(b)  If the examiner determines that the 
Veteran did not have a B-cell leukemia, then 
the examiner is asked to provide an opinion 
a to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the cause of the Veteran's death had onset 
during his active service or was caused by 
his active service, including exposure to 
Agent Orange.  In rendering this opinion, it 
is not adequate to merely state that the 
disease that caused his death is not listed 
in VA regulations for presumptive service 
connection.  Rather, the examiner must 
provide a medical explanation for his or her 
opinion.  

3.  Thereafter, readjudicate the appellant's 
claim, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claim remains 
adverse to the appellant, provide a 
supplemental statement of the case to her 
and her representative and allow an 
appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


